721 N.W.2d 601 (2006)
John J. FISCHER, Plaintiff-Appellant,
v.
GKN SINTER METALS, INC.-ROMULUS, GKN Sinter Metals, Inc., and Jeff Lee, Defendants-Appellees.
Docket No. 131021. COA No. 264959.
Supreme Court of Michigan.
October 4, 2006.
On order of the Court, the application for leave to appeal the March 16, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
*602 MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.